Opinión disidente del
Juez Asociado Sr. Santana Becerra.
La Asamblea Legislativa aprobó una Resolución Conjunta autorizando a Ana María Jiménez viuda de Ortiz por sí y en representación de sus menores hijos, “a demandar a El Pueblo de Puerto Rico por alegados daños y perjuicios sufridos a consecuencia de la muerte de su esposo y padre de sus hijos mencionados, Justino Ortiz Valentín, hijo, ocurrida el día 4 de julio de 1954, en San Sebastián, a consecuencia de un dis-paro de revólver hecho por el Policía Estatal Andrés Belén, mientras éste se hallaba uniformado y en servicio”. Más adelante expresa la Resolución Conjunta que se autoriza dicha demanda “independientemente del hecho de que El Pueblo de Puerto Rico haya o no actuado a través de un agente especial al ocurrir la referida muerte. [El énfasis se ha su-plido] .
La muerte ocurrió el 4 de julio de 1954 y la demanda se radicó en 19 de abril de 1955, dentro del año. La única ra-zón que aparentemente hubo para la intervención legislativa, no existiendo un problema de prescripción, fue la de despo-seerse en este caso El Pueblo de Puerto Rico del privilegio que se dio el estado bajo el artículo 1803 del Código Civil de no responder en daños delictuales o cuasidelictuales a menos que hubiere obrado a través de un agente especial. Y al así hacerlo, la Asamblea Legislativa hizo una conclusión, que está ampliamente sostenida por la prueba que desfiló ante la Sala sentenciadora, al efecto de que al hacer el dis-paro, el policía se hallaba en servicio.
*211La prueba en autos revela que al retirarse el interfecto por consejo de otros allí presentes el policía y otro agente que le acompañaba vestido de paisano de nombre Raúl Mén-dez, montaron en un “jeep” de la policía estacionado en el sitio de la discusión, y lo siguieron. Por varias veces un tes-tigo manifestó con aplomo y firmeza que al irse la víctima en su vehículo, el otro agente dijo al policía: “persíguelo donde-quiera que se meta”, sin que esta prueba aparezca desmentida por nadie, ni siquiera por Méndez que estaba bajo las reglas de la Corte como testigo anunciado por el demandado. Como cuestión de realidad lo persiguieron en un vehículo oficial de la Policía “pisándole los talones” como expresó un testigo. Del récord no surge problema de credibilidad, y de hacerse alguna inferencia, a mi juicio sería en el sentido de que toda vez que la Sala sentenciadora declaró con lugar la demanda, dio crédito a este testimonio.
Disiento por entender que una vez probado como lo deter-minó inter alia la propia Asamblea Legislativa y demuestra la prueba en el récord, que al ocurrir el disparo el policía estaba en el servicio de policía, o sea, en el servicio del ramo en que lo tenían empleado, — artículo 1803 — , surgió por dis-posición del propio artículo 1803 una presunción de culpa contra el demandado que éste venía obligado a destruir si quería su exoneración, y no lo hizo, a menos se concluya que el acto culposo mismo, por haber sido en exceso e injustifi-cado, ofrece tal exoneración. Una premisa así desvirtuaría, como ya lo expresamos en otra ocasión, la doctrina de respon-sabilidad por actos de otro del artículo 1803. El exceso en el servicio por sí mismo no sacó el hecho fuera del servicio. (1)
*212A la luz de la Resolución Conjunta de la Asamblea Le-gislativa y de los hechos en el récord, convengo con el distin-guido Juez sentenciador en que este caso debe regirse por los principios y por la doctrina sentada en el de Rodríguez v. Pueblo, 75 D.P.R. 401. El hecho de que allí se actuara bajo una orden previa de realizar determinado acto, y aquí no, no constituye para mí, en el caso de un policía, fundamental diferencia, ya que el policía es un funcionario que en el desem-peño de sus deberes posee iniciativa, discreción, libertad de acción y libertad de hacer determinaciones. Esa libertad de acción es un riesgo que asume el empresario y que lo expone a responsabilidad de culpa in eligendo o in vigilando.
Soy de opinión que la sentencia debería confirmarse.

 Art. 1803. — “La responsabilidad de que trata este artículo cesará cuando las personas en él mencionadas prueben que emplearon toda la diligencia de un buen padre de íamilia para prevenir el daño”. Esta disposición imputa culpa directamente al empresario. Véase: Castán, Derecho Civil Español, Común y Foral, 8a. ed. Tomo IV “Res-ponsabilidad por hecho de otro”, pág. 829; Manresa, Comentarios al Código Civil Español, 5ta. ed., pág. 661 Val verde, Tratado de Derecho Civil, 4ta. ed., pág. 791. Y véase: Leonardo A. Colombo, Culpa Aqui-*212liana (cuasidelitos) “Responsabilidad por el hecho ajeno”, pág. 304 y “Responsabilidad Aquiliana del Estado”, pág. 411 et seq.
El récord demuestra el siguiente incidente: (Declara el testigo Mariano Ramos)
“P. — ¿Cuando discutían, qué fue lo que le dijo Belén a Nano? R. — En el momento que salí, porque yo estaba comiendo, lo que yo oí que Nano le decía fue: ‘Usted es un abusador, usted es un atrevido’, eso so lo decía Nano al policía, y el policía lo mandaba a que se callara, y al mismo tiempo venía en disposición de agredirle con la macana. P. — ¿Dígame, entonces eso fue lo que usted oyó? R. — Sí señor. P. — Cuál fue su intervención en este asunto, qué fue lo que usted hizo? R. — Al yo darme cuenta, la intervención mía obedeció, a que yo tengo mi hija y mi esposa en la acera y como yo había oído decir que el guar-dia ése era un guardia violento, temí que hiciera uso del revólver y una bala alcanzara a mi hija o a mi esposa y por eso intervine con los dos y le pedí al muchacho que se entrara a la guagua y él así lo hizo, y le pedí al policía por favor, varias veces, que se alejara, para evitar una tragedia. El policía intentó entrar a la guagua y yo me le interpuse; por fin accedió a mi súplica y entonces Nano siguió; pero el policía se le fué detrás.” Hay prueba también de que durante la discusión el poli-cía desabotonó la funda del revólver.